Citation Nr: 1121401	
Decision Date: 06/02/11    Archive Date: 06/09/11

DOCKET NO.  10-36 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel

INTRODUCTION

The Veteran had active service from January 1969 to October 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which the above-referenced claims.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c) (2010).

In this case, the Veteran claims that he currently has hearing loss and tinnitus that are both related to his military service.  Specifically, he claims that he experienced noise exposure from airplanes and helicopters while working on the flight deck aboard the U.S.S. Iwo Jima.  He reports that he did not have the benefit of hearing protection during this service.  According to Veteran, his hearing loss and tinnitus both began during his military service and continued following his separation.  He states, however, that he has not sought medical treatment for his hearing disorders due to financial hardship.

The Board notes that service connection will be granted if it is shown that a Veteran has a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury incurred in service alone is not enough.  There must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).  Generally, to prove service connection, the record must contain:  (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances, lay testimony of an in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

In addition to direct service connection, presumptive service connection may be established for a chronic disease, such as sensorineural hearing loss as a disease of the central nervous system, which is first shown to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In either case, for the purposes of applying VA laws, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz is 40 decibels or greater; 
or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 hertz are 26 decibels or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.  Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures pure tone threshold hearing levels (in decibels) over a range of frequencies (in hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

Here, the Veteran's service personnel records confirm his service in the U.S. Navy from January 1969 until October 1970.  His DD 214 lists his military occupational specialty as in the field of water transportation occupation.  

A review of the Veteran's service treatment records is negative for reports or a diagnosis of a hearing disorder.  

In this regard, the Board also notes that the requirements for service connection for hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  This regulation does not prevent a claimant from establishing service connection on the basis of post-service evidence of hearing loss related to service when there were no audiometric scores reported at separation from service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

Moreover, there currently is no medical evidence of record that shows that the Veteran currently has hearing loss or a tinnitus disorder.  The Board notes that lay statements, such as those by the Veteran, may be competent to support claims for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. 1153(a) (West 2002 & Supp. 2009); 38 C.F.R. 3.159, 3.303(a) (2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Thus, the Veteran's statements regarding the onset and continuity of his hearing loss must be given consideration in determining whether service connection is warranted.

To date, the Veteran has not been afforded a VA examination with respect to his claims.  Under 38 U.S.C.A. § 5103A(d)(2), VA must provide a medical examination and/or obtain a medical opinion when there is:  (1) competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  See also 38 U.S.C.A. § 1154(a); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. Sep. 14, 2009) (stating that 38 U.S.C.A. § 1154(a) requires VA to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits).   

In light of the foregoing, the Board finds that additional development is needed prior to deciding the Veteran's claims.  Given the Veteran's competent lay statements regarding the in-service acoustic trauma, as well as his statements 
regarding the onset and continuity of his hearing loss and tinnitus symptomatology, the Board finds it necessary to provide the Veteran with an appropriate VA examination in an attempt to determine whether he currently has hearing loss as defined by VA regulations and tinnitus that are related to his active service.  Therefore, a remand is needed for a VA examination and medical opinion.  See McLendon, 20 Vet. App. at 79.


Accordingly, the case is REMANDED for the following action:

1.  The RO shall schedule the Veteran for an audiological examination to determine the nature, extent, onset, and etiology of any hearing loss or tinnitus found to be present.  The claims file shall be made available to and reviewed by the examiner.  The examiner then shall obtain from the Veteran a full history of his noise exposure and audiological symptomatology.  All necessary tests and studies shall be performed, and all findings must be reported in detail.  The examiner should be advised that hearing loss or tinnitus need not be shown by the results of audiometric testing during the claimant's period of active military service in order for service connection to be granted.

The examiner shall ascertain whether the Veteran has a hearing loss disability and a tinnitus disability.  If such disabilities are diagnosed, the examiner shall opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the disabilities are consistent with the Veteran's duties during his period of active service, and whether the disorders are otherwise related to noise exposure in service.

The rationale for all opinions expressed shall be provided in a legible report.  If the examiner is unable to render an opinion without resort to mere speculation, he or she should so indicate and discuss why an opinion cannot be provided.

2.  The RO/AMC will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.  Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedures.   


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


      CONTINUE ON NEXT PAGE

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


